

	

		II

		109th CONGRESS

		2d Session

		S. 2303

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To ensure that the one half of the National Guard forces

		  of each State are available to such State at all times, and for other

		  purposes.

	

	

		1.Ongoing availability to

			 States of minimum National Guard forces

			(a)FindingsCongress makes the following

			 findings:

				(1)Homeland defense

			 is the most important mission of the Department of Defense.

				(2)Participating in

			 the fight against terrorism abroad while carrying out homeland defense missions

			 has left the National Guard stretched too thin.

				(3)The Air National

			 Guard is currently providing more than 50 percent of the airlift capability in

			 the Global War on Terrorism.

				(4)More than 50

			 percent of the land combat forces in Iraq are Army National Guard forces, and

			 more than 85 percent of the Army National Guard units available for

			 mobilization for the war in Iraq have been so mobilized.

				(5)Proposed

			 modifications in the force structure of the Armed Forces could have adverse

			 effects on Army National Guard armories and Air National Guard wings.

				(6)Army National

			 Guard Brigade Combat Teams and their supporting units in Idaho, Louisiana,

			 Minnesota, Mississippi, North Carolina, Pennsylvania, Tennessee, and Washington

			 provide trained and disciplined rapid response forces in support of State

			 military and law enforcement requirements. Such support is essential to ensure

			 that each State fulfills its homeland defense, homeland security, and military

			 recruitment responsibilities.

				(7)The National

			 Guard supports a structure, equipment, and end strength that mirrors the

			 regular components of the Armed Forces and facilitates security missions both

			 abroad and at home, including the response to natural and man-made

			 disasters.

				(8)Ninety percent of

			 the troops who responded to Hurricane Katrina were members of the National

			 Guard.

				(9)The end-strength

			 of the National Guard has been reduced by more than 100,000 members and is

			 lower than at any time in recent history even though the National Guard is

			 currently sustaining the highest continuous personnel tempo and operations

			 tempo since World War II.

				(10)The militia, and

			 the principle of the citizen-soldier protecting our security which it reflects,

			 is one of the foundations of the United States as a nation.

				(b)Availability to

			 States of minimum National Guard forcesThe forces of the Army

			 National Guard and Air National Guard available to each State at all times

			 shall be equivalent to not less than 50 percent of the aggregate forces of the

			 Army National Guard and Air National Guard, respectively, of such State. Upon

			 the request of the Governor of a State, the Secretary of Defense shall transfer

			 Army National Guard or Air National Guard forces to the State in order to

			 ensure that the requirement of this subsection is met.

			

